DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objection to the Specification
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;

on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
The incorporation-by-reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show peripheral nerve structure as described in the specification (Figure 4C, p.6, lns. 15-16). Figure 4C has such poor resolution it fails to show any biological structure. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
Claim 15: A typographical error occurs in the series option: “wherein the rAAV genome comprises single stranded rAAV, self-complementary (scrAAV), and combinations thereof” (emphasis added).  For the purpose of examination the examiner is interpreting this to be a series of optional elements, alone or in combination, and the “and” is therefore rendered “or” as in the parallel claim language of claim 21. 
Claim 19: A typographical error occurs in the series option: “characterized by one or both of: at least one TDP-43 mutation; and an abnormal cellular TDP-43 distribution” (emphasis added).  For the purpose of examination the examiner is interpreting this to be a series of optional elements, alone or in combination, and the “and” is therefore rendered “or” 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
ELSON
Claims 1-11, 16-18, 20, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON (WO2001055172A2; Publ. date: 2 AUG 2001) and English language machine translation. ELSON teaches a vector or a system of two or three co-expression vectors (including embodiments comprising AAV vectors; see description), characterized in that said vector or said system of two or three vectors contains a nucleic acid sequence coding for an NNT-1 protein (also known as CLC), a nucleic sequence coding for a CLF-1 protein and / or a 
As the loss of skeletal muscle mass, weakness, atrophy and paralysis are symptoms of late stage ALS, ELSON makes obvious the use of compositions comprising rAAVs comprising CLC/CLF/CNTFRα, alone or in combinations, for late stage ALS—a disease associated with degeneration of motor neuron axons, and strongly suggests effectiveness to slow disease progression and/or treat or possibly temporarily partially reverse paralysis (claims 35-36, abstract and description). ELSON also teaches delivery of nucleic acid pharmaceutical compositions via non-systemic, i.e. intramuscular injection (i.m.) for diseases affecting the muscles (description). The examiner interprets this to include non-respiratory skeletal muscle as this is the standard tissue targeted in i.m. injections. ELSON also teaches the nucleic acids/vectors in pharmaceutical compositions suitable for delivery by intravenous injection (description). 
ELSON also teaches modification of the vector to necessarily include a promoter, translation initiation and termination signals, as well as appropriate regions for transcription regulation to maintain stable cell expression and to be chosen according to the intended cellular host. One skilled in the art of gene therapy would at once envisage the use of modified AAV vectors through selection of specific promoters (known in the art before the time of filing) 
As is known to one skilled in the art of gene therapy, expression of genes from rAAVs increases RNA expression of encoded genes in cells where rAAV is actively transduced and transcribed thus delivering the gene of interest for the expression of the therapeutic RNA(s) or protein(s) for treatment of the disease or disorder of interest. One of ordinary skill in the art would have the same reasonable expectation of success of increasing or up-regulating CNTFRα RNA in skeletal muscle by delivering rAAV vectors encoding CNTFRα in pharmaceutical compositions via intramuscular injection to skeletal muscles. 
Although ELSON teaches the pharmaceutical composition and AAV vectors as products, ELSON’s abstract, description, and claims clearly present that said products are intended for treatment of motor neuron degenerative diseases, including ALS. In the description ELSON states that pharmaceutical compositions comprising a vector or vector system may in particular be used for the transfer of nucleic acid coding for the proteins NNT-1 (i.e. CLC), CLF-1 and / or CNTFRα into a given cell in vivo as part of a treatment for a neurodegenerative disease by gene therapy thus making it possible to envisage the treatment of neurodegenerative diseases for which conventional therapeutic alternatives are ineffective or even non-existent (description). And, thus, it would be prima facie obvious to one skilled in the art, before the time of filing that the products taught by ELSON would require administration to a subject in need thereof in order to treat the stated disease(s). 
ELSON, however, did not structure his claims such that all the limitations are cumulative into an embodiment which comprises the limitations of the instant claims 1-11, 16-18, 20, and 
The person of ordinary skill in the art would have been motivated to use the teachings ELSON in a method of treating ALS with pharmaceutical compositions comprising AAV vectors comprising CLC and/or CLF and/or CNTFRα because it is scientifically rational.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art, and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (intramuscular and intravenous routes of delivery for modified AAV vectors comprising a promoter and CLC, CLF and/or CNTFRα DNA inserts and a pharmaceutically acceptable excipient, for the treatment in regeneration of nervous tissue or skeletal muscle or for the maintenance of muscle mass in the paralyzed, in ALS) are taught by ELSON, further, they are taught in various combinations.  It therefore would be predictably obvious to use a combination of these elements in a method of treating late stage ALS or a motor neuron degenerative disorder with a pharmaceutical composition comprising: one or more modified AAV vectors, each of said AAV vectors packaging an rAAV 
Therefore the methods and pharmaceutical compositions of the instant application would have been prima facie obvious over the teaching of ELSON before the time of filing.
ELSON—Wang
Claims 12-14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON as applied to claims 1 and 20 above, and further in view of Wang (Wang, B., et al. 2008; Gene Therapy, 15(22), 1489-1499.
ELSON teaches embodiments including a pharmaceutical composition for the treatment of a motor neuron degenerative disorder comprising: one or more modified AAV vectors, comprising a AAV genome and: (i) a cDNA insert selected from the group consisting of a CNTFRα cDNA insert, a CLC cDNA insert, and a CLF cDNA insert; and (ii) a promoter; and a pharmaceutically acceptable excipient. Furthermore, ELSON strongly suggests to one skilled in the art of gene therapy, muscle-tropic modified AAV vectors for targeting muscle cells/tissue in treating degenerative motor neuron diseases including ALS following i.v. or i.m. injection as described above. Thus, to one skilled in the art it would be prima facie obvious to modify AAVs with muscle-specific or muscle-tropic promoters. However, ELSON does not specifically teach selection of a cytomegalovirus early enhancer element/chicken beta-actin (CAG) promoter or a 
Wang teaches construction and analysis of compact muscle-specific promoters for AAV vectors and specifically teaches constructs comprising muscle-specific promoters: CMV, MCK, dMCK and tMCK (Figure 1, p.1490). Furthermore, Wang teaches the specific muscle-tropic gene expression profile of modified rAAV vectors comprising the tMCK promoter (abstract and discussion, pp. 1489, 1496).
It would have been prima facie obvious before the time of filing to one of ordinary skill in the art to modify the teaching of ELSON with that of Wang to generate modified rAAV vectors comprising the tMCK muscle-tropic, muscle-specific promoter for expression of CLC/CLF/CNTFRα, alone or in combination, for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder. The use of the tMCK promoter would provide cell-specific and enhanced expression in the intended target cell/tissue and not broad systemic expression, factors highly favorable in gene therapy. Thus the artisan of skill in the art would be motivated to make these specific modifications and would have a reasonable expectation of success as the teachings of the prior art are found in the same field of AAV/gene therapy.
ELSON—Wang—Lentz
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ELSON as further in view of Wang as applied to claims 1, 12, and 20 above, and as further in view of Lentz (Lentz TB, et al. 2012 Nov; 48(2):179-188).
ON teaches embodiments including a pharmaceutical composition for the treatment of a motor neuron degenerative disorder comprising: one or more modified AAV vectors, comprising a AAV genome and: (i) a cDNA insert selected from the group consisting of a CNTFRα cDNA insert, a CLC cDNA insert, and a CLF cDNA insert; and (ii) a promoter; and a pharmaceutically acceptable excipient. Furthermore, ELSON strongly suggests to one skilled in the art of gene therapy, muscle-tropic modified AAV vectors for targeting muscle cells/tissue in treating degenerative motor neuron diseases as described above. Wang teaches modifications of rAAVs including the use of muscle-specific promoters. 
ELSON and Wang (ELSON—Wang) do not teach that the rAAV genome comprises single stranded rAAV, self-complementary (scrAAV), or combinations thereof. 
Lentz teaches the use of rAAV, single-stranded AAV (ssAAV), and self-complementary AAV (scAAV) for expressing transgenes for use in gene therapy (p.3-5). One skilled in the art would be able to determine through routine experimentation which vector(s) or vector combinations of ssAAV and/or scAAV would be best suited for specific treatments. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the time of filing to modify the teaching of ELSON—Wang with that of Lentz to generate modified rAAV vectors comprising single stranded rAAV, self-complementary (scrAAV), or combinations thereof comprising CLC/CLF/CNTFRα, alone or in combination, for use in pharmaceutical compositions for the treatment of a motor neuron degenerative disorder and to determine through routine experimentation the best AAV genome construct for expression of the desired gene(s) for various delivery and/or treatment outcome(s). An artisan of skill in 
ELSON—Scotter
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ELSON as applied to claims 1 and 7 above, and further in view of Scotter (Scotter EL, et al. Neurotherapeutics. 2015; 12(2):352-363).
Scotter teaches TDP-43 as a major factor in proteinopathy in ALS indicating that TDP-43-positive inclusions have been shown to be common in 97% of ALS cases (Introduction and TDP-43 Proteinopathy sections, pp. 352-3). These positive inclusions are indicative of ALS pathology and are not normal cellular distributions of the TDP-43 protein.
It would be prima facie obvious to an artisan of skill in the art before the time of filing to modify the teaching of ELSON for treatment of a subject suffering from ALS, to include subjects in 97% of the affected population demonstrating the prevalent hallmark of TDP-43 proteinopathy, i.e. abnormal TDP-43 cellular distribution, as taught by Scotter. The artisan of skill in the art would be remiss to neglect treatment of such a large cohort. A skilled artisan would have a reasonable expectation of success in combining the teachings of ELSON and Scotter as they are both found in the field of ALS therapeutics/treatment.
Conclusion
Claims 15 and 19 are objected to. Claims 1-25 are rejected. No claims are allowed.	



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/             Examiner, Art Unit 1633                
/SCOTT LONG/             Primary Examiner, Art Unit 1633